
	

114 HR 4685 : Tule River Indian Reservation Land Trust, Health, and Economic Development Act
U.S. House of Representatives
2016-07-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 4685
		IN THE SENATE OF THE UNITED STATES
		July 6, 2016Received; read twice and referred to the Committee on Indian AffairsAN ACT
		To take certain Federal lands located in Tulare County, California, into trust for the benefit of
			 the Tule River Indian Tribe, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Tule River Indian Reservation Land Trust, Health, and Economic Development Act. 2.Lands to be Taken into Trust (a)In generalSubject to subsection (b), valid, existing rights, and management agreements related to easements and rights-of-way, all right, title, and interest (including improvements and appurtenances) of the United States in and to the approximately 34 acres of Federal lands generally depicted on the map titled Proposed Lands to be Held in Trust for the Tule River Tribe and dated May 14, 2015, are hereby held in trust by the United States for the benefit of the Tule River Indian Tribe.
 (b)Easements and rights-of-WayFor the purposes of subsection (a), valid, existing rights include any easement or right-of-way for which an application is pending with the Bureau of Land Management on the date of the enactment of this Act. If such application is denied upon final action, the valid, existing right related to the application shall cease to exist.
 (c)Availability of mapThe map referred to in subsection (a) shall be on file and available for public inspection at the office of the California State Director, Bureau of Land Management.
			(d)Conversion of valid, existing rights
 (1)Continuity of useAny person claiming in good faith to have valid, existing rights to lands taken into trust by this Act may continue to exercise such rights to the same extent that the rights were exercised before the date of the enactment of this Act until the Secretary makes a determination on an application submitted under paragraph (2)(B) or the application is deemed to be granted under paragraph (3).
 (2)Notice and ApplicationConsistent with sections 2800 through 2880 of title 43, Code of Federal Regulations, as soon as practicable after the date of the enactment of this Act, the Secretary of the Interior shall notify any person that claims to have valid, existing rights, such as a management agreement, easement, or other right-of-way, to lands taken into trust under subsection (a) that—
 (A)such lands have been taken into trust; and (B)the person claiming the valid, existing rights has 60 days to submit an application to the Secretary requesting that the valid, existing rights be converted to a long-term easement or other right-of-way.
 (3)DeterminationThe Secretary of the Interior shall grant or deny an application submitted under paragraph (2)(B) not later than 180 days after the application is submitted. Such a determination shall be considered a final action. If the Secretary does not make a determination within 180 days after the application is submitted, the application shall be deemed to be granted.
 (e)Restriction on gamingLands taken into trust pursuant to subsection (a) shall not be considered to have been taken into trust for, and shall not be eligible for, class II gaming or class III gaming (as those terms are defined in section 4 of the Indian Gaming Regulatory Act (25 U.S.C. 2703)).
			
	Passed the House of Representatives July 5, 2016.Karen L. Haas,Clerk
